Case 1:16-cr-00166-JAW Document 118 Filed 06/04/20 Page 1 of 2      PageID #: 439



                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


   JOSHUA HARRISON,                     )
                                        )
                Petitioner              )
                                        )
         v.                             )     1:16-cr-00166-JAW
                                        )
   UNITED STATES OF AMERICA,            )
                                        )
                Respondent              )


                 ORDER AFFIRMING THE RECOMMENDED
                  DECISION OF THE MAGISTRATE JUDGE

         No objection having been filed to the Magistrate Judge’s Recommended

   Decision filed May 8, 2020 (ECF No. 104), the Court affirms the Recommended

   Decision.

         The Court has reviewed and considered the Magistrate Judge’s

   Recommended Decision, together with the entire record; the Court has made a

   de novo determination of all matters adjudicated by the Magistrate Judge’s

   Recommended Decision; and the Court concurs with the recommendations of

   the United States Magistrate Judge for the reasons set forth in his

   Recommended Decision, and determines that no further proceeding is

   necessary.

         Accordingly, it is ORDERED that the Recommended Decision (ECF No.

   104) of the Magistrate Judge be and hereby is AFFIRMED, and the Court

   DENIES Joshua Harrison’s Motion Under 28 U.S.C. § 2255 to Vacate, Set
Case 1:16-cr-00166-JAW Document 118 Filed 06/04/20 Page 2 of 2        PageID #: 440



   Aside, or Correct Sentence by a Person in Federal Custody (ECF No. 91). The

   Court DENIES a certificate of appealability pursuant to Rule 11 of the Rules

   Governing Section 2255 Cases because the Petitioner has not made a

   substantial showing of the denial of a constitutional right within the meaning

   of 28 U.S.C. § 2253(c)(2).

         SO ORDERED.

                                   /s/ John A. Woodcock, Jr.
                                   JOHN A. WOODCOCK, JR.
                                   UNITED STATES DISTRICT JUDGE

   Dated this 4th day of June, 2020




                                         2
